                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

HOUSTON SPECIALTY
INSURANCE COMPANY,

      Plaintiff,

v.                                             Case No. 8:15-cv-2165-T-60AAS

ENOCH VAUGHN, ALL FLORIDA
WEATHERPROOFING &
CONSTRUCTION, INC., RICHARD
FULFORD, and ROBERT
MENDENHALL,

      Defendants.
__________________________________/

          ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the Report and Recommendation of United

States Magistrate Judge Amanda Sansone. (Doc. # 253). By the thorough and well-

reasoned report and recommendation, Judge Sansone recommends that Defendants’

motion for an award of appellate attorney’s fees be granted. Neither Plaintiff nor

Defendants filed an objection to the report and recommendation, and the time to object

has expired.

      After successfully defending to the Eleventh Circuit both the entry of a

declaratory judgment in their favor and a corresponding award of attorney’s fees,

Defendants now request an award of appellate attorney’s fees. (Doc. # 245). Judge

Sansone recommends granting the motion.




                                      Page 1 of 3
      Under the Federal Magistrates Act, Congress vested Article III judges with

the power to “designate a magistrate judge to hear and determine any pretrial

matter pending before the court,” subject to various exceptions. 28 U.S.C. §

636(b)(1)(A). The Act further vests magistrate judges with authority to submit

proposed findings of fact and recommendations for disposition by an Article III

judge. 28 U.S.C. § 636(b)(1)(B). After conducting a careful and complete review of

the findings and recommendations, a district judge may accept, reject, or modify the

magistrate judge’s report and recommendation. 28 U.S.C. § 636(b)(1); Williams v.

Wainwright, 681 F.2d 732 (11th Cir. 1982).

      In the absence of specific objections, there is no requirement that a district

judge review factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993). However, the district judge reviews legal conclusions de novo,

even in the absence of an objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603,

604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D.

Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994) (table). When no timely and specific

objections are filed, case law indicates the district judge should review the

magistrate judge’s proposed findings and recommendations using a clearly

erroneous standard. See Gropp v. United Airlines, Inc., 817 F. Supp. 1558, 1562

(M.D. Fla. 1993).

      After careful consideration of the record, including Judge Sansone’s report

and recommendation, the Court adopts the report and recommendation. The Court

agrees with Judge Sansone’s detailed and well-reasoned factual findings and legal



                                       Page 2 of 3
conclusions. Consequently, Defendants’ motion for appellate attorney’s fees is

granted.

      It is therefore ORDERED, ADJUDGED, and DECREED:

      1. Judge Sansone’s Report and Recommendation (Doc. # 253) is AFFIRMED

           and ADOPTED and INCORPORATED BY REFERENCE into this

           Order for all purposes, including appellate review.

      2. Defendants’ motion (Doc. # 245) is GRANTED. Defendants are awarded

           $97,035.00 in reasonable appellate attorney’s fees.

      3. Defendants shall submit a proposed form of final judgment awarding

           appellate attorney’s fees not inconsistent with this Order within fourteen

           (14) days.

      DONE and ORDERED in Chambers, in Tampa, Florida this 18th day of

October, 2019.




                                                     TOM BARBER
                                                     UNITED STATES DISTRICT JUDGE




                                       Page 3 of 3
